Appellees, O. Morris and his wife, Mollissie Morris, brought this suit in the district court of Angelina county, Tex., against appellants, G. T. Blankenship, Farmers Royalty Holding Company, and Farmers Mutual Royalty Syndicate, Inc., to cancel a mineral deed executed by them on May 26, 1932, conveying to G. T. Blankenship an undivided 1/8 interest in the oil, gas, and other minerals in 120 acres of land out of the Jose Morine survey in said Angelina county; and to cancel a mineral deed executed by them on said May 26, 1932, conveying to Farmers Royalty Holding Company an undivided 3/8 interest in the oil, gas, and other minerals in said 120 acres of land; and to cancel a mineral deed executed by G. T. Blankenship on July 30, 1932, conveying to appellant Farmers Royalty Holding Company an undivided 1/32 interest in the oil, gas, and other minerals in said 120 acres of land; and to cancel a mineral deed from G. T. Blankenship to appellant Farmers Mutual Royalty Syndicate, Inc., dated July 30, 1932, conveying to it an undivided 3/32 interest in the oil, gas, and other minerals in said 120 acres of land.
The suit was tried to the court without a jury, and judgment rendered in favor of appellees canceling each of the deeds in controversy. We have the case on appeal.
This is a companion case to cause No. 3088, styled G. T. Blankenship et al. v. T. A. Mott et ux., 104 S.W.2d 607, pending in this court. The allegations of plaintiffs herein are identical with the allegations of plaintiffs in cause No. 3088, except as to dates, names of parties plaintiff, and the land in controversy. The facts very similar, in substance and effect the same, and the questions of law are the same. We have this day determined cause No. 3088 in favor of the appellees therein, and that determines the instant case. On that authority, and the authorities therein, we affirm the judgment of the trial court herein.
Affirmed.